          Case 1:19-cr-04442-MV Document 39 Filed 12/11/19 Page 1 of 1



                 IN THE DISTRICT COURT OF THE UNITED STATES

                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

vs.                                                                      CR-19-4442-MV

ANDREW ROMERO,

              Defendant.
                             NOTICE OF NON-AVAILABILITY

       COMES NOW, counsel for Defendant Andrew Romero, Martin Lopez III, P. C. (Martin

Lopez, III) and states he will be unavailable for hearings from Friday, December 20, 2019

through Monday, January 6, 2020.

                                                   Respectfully submitted,
                                                   MARTIN LOPEZ, III
                                                   A Professional Corporation


                                                   Electronically Filed December 11, 2019
                                                   Martin Lopez, III
                                                   Attorney for Defendant A. Romero
                                                   1500 Mountain Rd. NW
                                                   Albuquerque, New Mexico 87104
                                                   Tele: (505) 243-2900


I HEREBY CERTIFY that a copy of the
foregoing was forwarded via electronic notice
to all interested parties on this 11th day
of December, 2019.


Electronically Filed December 11, 2019
Martin Lopez, III
